Case: 18-14611   Date Filed: 07/18/2019   Page: 1 of 19


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14611
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:17-cv-00378-AKK



KIMBERLY YVETTE NANCE,

                                                            Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,
Andrew Saul, Commissioner,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (July 18, 2019)

Before WILLIAM PRYOR, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-14611        Date Filed: 07/18/2019   Page: 2 of 19


      Kimberly Yvette Nance appeals the district court’s order affirming the

denial of her claim for Social Security disability benefits. She argues that the

Administrative Law Judge erred by giving little weight to the opinions of her

treating physician. Because we conclude that substantial evidence supported the

decision of the ALJ, we affirm.

                               I.      BACKGROUND

   A. Procedural Background

      In October 2013, when she was 41 years old, Nance applied for disability

insurance benefits for a period of disability beginning on September 17, 2013. Her

disability claim was based on a failed lumbar disc repair, osteoarthritis,

fibromyalgia, and depression. Before September 2013, Nance worked as a certified

nursing assistant. After a hearing, an ALJ denied Nance’s application on August

18, 2015. The Appeals Council denied her request for review on January 9, 2017,

making the ALJ’s decision the final decision of the Social Security Commissioner.

Nance then sought review of the Commissioner’s decision in the district court. The

district court affirmed the Commissioner’s decision, finding that the ALJ’s

decision was supported by substantial evidence.

   B. The Evidence Before the ALJ

      Nance completed a function report in which she described her daily

activities. She explained that she generally ate cereal, sandwiches, and fast food


                                             2
              Case: 18-14611    Date Filed: 07/18/2019    Page: 3 of 19


that someone bought her, and she may cook one meal a month. She stated that she

can drive and ride in a car but that she prefers for someone else to drive because of

her pain. According to the report, she goes to the doctor once a week, shops once a

month for 30 minutes, shops once every other week for 10 to 15 minutes, and visits

her father. She does one load of laundry a day though it takes her all day because

she takes breaks to rest.

      On September 17, 2013, Nance saw Dr. Ronnie Lewis at Rapid Care Family

Medical Clinic for anxiety and depression. Dr. Lewis diagnosed situational

depression, myalgia, myositis, and chronic back pain. Dr. Lewis referred Nance to

Rheumatology Associates of North Alabama for fibromyalgia, where she was seen

by Dr. Christie Thomas. Dr. Thomas did not diagnose fibromyalgia and was

“unable to elucidate any type of rheumatologic condition at this time,” but noted

that she would follow-up closely on Nance’s labs. On September 18, 2013, Dr.

Grant Huntzinger performed an MRI of Nance’s lumbar spine. He noted that

Nance had mild lower lumbar spondylosis, most severe at the L4–L5 level, as well

as moderate L4–L5 and severe L5–S1 level facet arthropathy.

      On October 10, 2013, Nance saw Dr. Anthony Sims at Henagar Family

Medicine. Nance reported moderate, aching, generalized pain. Associated

symptoms included “chronic myofascial pain, but not depression, joint pain

(multiple sites), leg cramps, morning stiffness in joints, muscle spasms, or


                                          3
              Case: 18-14611     Date Filed: 07/18/2019    Page: 4 of 19


numbness in arm.” Dr. Sims’s examination showed no clubbing, cyanosis, or

edema, and normal range of motion and strength. Dr. Sims diagnosed low back

pain, fibromyalgia, and hypothyroidism. Dr. Sims recommended that Nance

engage in “[r]egular, low-impact exercises three times a week,” such as “walking,

swimming, water aerobics, & biking.”

      Nance then saw Dr. Anjaneyulu Alapati of HH Neurological Associates on

November 5, 2013, complaining of left side facial numbness. Upon examination,

Nance had 5/5 motor strength in all extremities, normal coordination, and normal

gait. Dr. Alapati assessed left side facial numbness for which he scheduled a brain

MRI, and fibromyalgia for which he recommended Nance continue her

medication. That same day, Nance also saw Dr. Mark G. Freeman at the

Orthopaedic Institute of Chattanooga. Dr. Freeman diagnosed osteoarthritis of the

hip and lumbar radiculopathy. Dr. Freeman noted that an x-ray of Nance’s right hip

showed mild degenerative joint space narrowing and that she had “very minimal”

osteoarthritis in her right hip. Dr. Freeman observed that Nance walked with an

antalgic gait but found that her range of motion and strength in her hips were

normal.

      On November 25, 2013, Dr. Robert Estock, a state agency psychological

consultant, reviewed the record and stated that Nance had moderate restrictions in

activities of daily living, moderate difficulties in maintaining social functioning,


                                           4
                Case: 18-14611   Date Filed: 07/18/2019   Page: 5 of 19


and moderate difficulties in maintaining concentration, persistence, or pace. Dr.

Estock also stated: “[Nance] can fix light meals and does laundry. She can drive,

shop and pay bills. She is credible but she does not have listing level functional

limitations.”

       On December 6, 2013, Nance saw Noel N. Lawson, FNP, for follow-up after

a therapeutic lumbar facet injection. Nance reported that her pain had not

decreased since the injection and described it as constant achy, sharp, and stabbing

pain in the lower lumbar spine on both sides. Nance also stated that standing,

prolonged sitting, bending, and movement made the pain worse. Lawson advised

Nance to avoid bed rest lasting four days or longer, resume normal activities,

continue with water aerobics, and remain off work until her next appointment.

Nance saw Lawson again on January 22, 2014, when Nance stated that she was

60% better than her last office visit. Lawson advised Nance to resume normal

activities and continue with conservative measures but did not discuss a work

restriction.

       Nance returned to Dr. Sims on April 8, 2014, and April 29, 2014. At both

visits, Nance described her pain as aching, generalized, chronic, and moderate. Dr.

Sims noted that her range of motion and strength were normal. Dr. Sims at both

visits recommended “[r]egular, low-impact exercises three times a week” and

“[l]ow-stress exercises such as walking, swimming, water aerobics, & biking.” On


                                          5
              Case: 18-14611     Date Filed: 07/18/2019   Page: 6 of 19


April 29, 2014, Dr. Sims provided an Attending Physician’s Statement in which he

stated that Nance was restricted from sitting for more than one hour, standing for

more than 30 minutes, and lifting any amount of weight. Dr. Sims also completed a

physician’s certification dated May 18, 2014, that stated that Nance could not

engage in substantial gainful activity due to fibromyalgia but could perform

activities of daily living even though they took her longer to complete.

      On May 28, 2014, Nance reported to Dr. Sims with generalized, moderate

edema. Dr. Sims recommended that Nance reduce sodium intake, avoid stressful

activities, and exercise regularly. Nance saw Dr. Sims again on October 6, 2014.

She described her back pain as moderate and said that it improved with anti-

inflammatory use but worsened with activities of daily life. On examination, Nance

had normal range of motion and strength. Dr. Sims recommended that Nance use

over-the-counter pain medications; avoid manipulation of the spine, extensive

extension or flexion of the spine, and twisting; “[e]xercise three to four times a

week, once or twice a day as tolerated for 20–40 minutes each time;” and apply

heat to the affected area as needed.

      On October 13, 2014, Nance saw Dr. Franklin C. Sammons with The

Orthopaedic Center because she had increased pain in her hip and leg from a fall

on September 3, 2014. An MRI scan showed facet arthropathy that read as mild,

but that Dr. Sammons believed was moderate, with a significant amount of


                                          6
              Case: 18-14611    Date Filed: 07/18/2019    Page: 7 of 19


additional bone formation on the right side. Dr. Sammons recommended a lumbar

fusion surgery. The surgery was performed on November 7, 2014, by Dr.

Sammons. At a follow-up visit on January 1, 2015, Nance told Dr. Sammons that

she was still having pain (though she did not describe the level of pain) and was

having side effects from some of her medications. X-rays showed that the

hardware in her back was in a good position. Dr. Sammons changed her

medications to ameliorate the side effects and recommended physical therapy.

Nance told Dr. Sammons that she was walking about 2.5 miles a day, and Dr.

Sammons recommended that she decrease the distance to one mile a day. Nance

received physical therapy three times in January and February of 2015. The

physical therapist noted that Nance’s prognosis was “good” though she had

limitations in home management, leisure activities, and work activities.

      In a letter dated March 4, 2015, Dr. Sims opined that Nance’s surgery had

been a failed lumbar intervertebral disc repair and that she could not be gainfully

employed because of her physical ailments and the mental demands of a work

environment. On March 31, 2015, Nance saw Dr. John Roberts at Tennessee

Valley Pain Consultants for dull aching pain in her lower back. Dr. Roberts

recommended physical therapy, pool therapy, daily stretches, and weight loss. An

April 6, 2015, CT scan ordered by Dr. Sammons showed that the hardware from

her surgery was in “good position.” It also showed a vertebral body hemangioma


                                          7
             Case: 18-14611     Date Filed: 07/18/2019   Page: 8 of 19


but noted that the spinal canal was well maintained in the area of Nance’s fusion.

No significant disc abnormality, or spinal canal or neural foraminal stenosis was

found.

   C. The ALJ’s Decision

      On August 18, 2015, the ALJ denied Nance’s application for social security

disability. The ALJ applied the five-step sequential evaluation for determining

whether an individual is disabled. See 20 C.F.R. § 404.1520(a). First, the ALJ

determined that Nance had not been engaged in substantial gainful activity since

September 17, 2013, when her disability was alleged to have started. Second, the

ALJ determined that Nance had the severe impairments of obesity, lumbar

degenerative disc disease, and depression. At step three, the ALJ determined that

none of Nance’s impairments, considered individually or in combination, met or

“medically equal[ed] the severity of one of the impairments included in 20 CFR

Part 404, Subpart P, Appendix 1. . . .” Fourth, the ALJ explained that:

      [Nance] has the residual functional capacity to perform light work as
      defined in 20 C.F.R. § 404.1567(b) except [she], as a part of a job
      requirement, should not climb ladders, ropes, scaffolds, nor perform
      around work hazards. [Nance] could occasionally climb ramps or
      stairs, kneel or crawl; and [she] could frequently stoop or crouch.
      Additionally, [Nance] could understand and remember simple
      instructions and carry out those instructions and sustain attention to
      routine tasks for extended periods. [Nance] could tolerate ordinary
      work pressure, but should avoid quick decision-making, rapid changes
      and multiple demands. [Nance] would benefit from regular rest breaks
      and a slowed pace but can maintain a work pace consistent with the
      mental demands of competitive level work. Contact with the public
                                         8
              Case: 18-14611    Date Filed: 07/18/2019    Page: 9 of 19


      should be no more than occasional. [Nance] can accept supportive
      feedback and can adapt to infrequent, well-explained changes in the
      work requirements or work process.

      In determining Nance’s residual functional capacity, the ALJ considered the

medical records. The ALJ determined that Nance’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms are not entirely

credible” because they were “not substantiated to the degree alleged by the medical

evidence of record.” The ALJ explained that although Nance had been instructed to

participate in physical therapy regularly, she had failed to do so. The ALJ also

explained that Nance’s “back condition appears to wax and wane, and [she] has

experienced significant improvement with some relatively conservative treatment.”

Further, the ALJ explained that Nance had self-reported her pain as “dull” and that

her “aching” back pain improved with anti-inflammatory use.

      The ALJ next turned to the medical opinion evidence. As relevant to

Nance’s appeal, the ALJ decided to give little weight to the opinions expressed in

Dr. Sims’s March 4, 2015, letter for the following reasons. First, the question of

whether a person is disabled is a matter for the Commissioner to decide. The ALJ

also noted that Dr. Sims was a general practitioner and not a specialist, meaning

his opinion was less probative than others. Furthermore, Dr. Sims’s opinions were

inconsistent with his treatment records because there were no post-surgery

treatment records and the pre-surgery records described Nance’s back pain as


                                          9
             Case: 18-14611      Date Filed: 07/18/2019   Page: 10 of 19


moderate and aching. The ALJ also gave little weight to Dr. Sims’s April 2014

Attending Physician’s Statement regarding Nance’s physical limitations because it

was inconsistent with Nance’s own statement regarding her activities of daily

living. The ALJ gave little weight to Dr. Sims’s opinion expressed in a May 2014

physician’s certification that Nance was unable to engage in any substantial gainful

activity because Dr. Sims’s opinion again concerned an issue reserved to the

Commissioner and was unsupported by his statement that she took longer to

perform activities of daily living.

      At the fifth and final step, the ALJ determined that Nance could not perform

her past work as a certified nursing assistant but that, based on the testimony of a

vocational expert, there are jobs that exist in sufficient numbers in the national

economy that she could perform, including laundry worker and marker. The ALJ

also explained that if Nance’s residual functional capacity were reduced to

sedentary level work, there would still be jobs that exist in sufficient numbers that

she could perform, including machine operator feeder or surveillance system

monitor. Accordingly, the ALJ determined Nance was not disabled for the period

between September 17, 2013 through August 18, 2015.

      The Appeals Council denied Nance’s request for review on January 9, 2017,

making the ALJ’s decision the final decision of the Commissioner.




                                          10
               Case: 18-14611         Date Filed: 07/18/2019        Page: 11 of 19




   D. The District Court’s Decision

   Nance filed a complaint in the district court under 42 U.S.C. § 405(g), seeking

review of the Commissioner’s final decision on March 10, 2017. The district court

determined the ALJ had not erred by finding that Nance’s testimony about her pain

was not credible, that the ALJ had not erred in giving little weight to Dr. Sims’s

opinions, and that the ALJ’s residual functional capacity determination and

conclusion that Nance could perform other work in the national economy were

supported by substantial evidence. The district court thus affirmed the

Commissioner’s final decision on August 31, 2018. Nance filed her notice of

appeal on October 31, 2018—one day after the deadline for filing such notice

pursuant to Rule 4(a)(1)(B)(iii) of the Federal Rules of Appellate Procedure.1

However, the district court allowed Nance to file out of time pursuant to Rule

4(a)(5)(A) of the Federal Rules of Appellate Procedure. 2 Her appeal is thus timely.

                             II.     STANDARD OF REVIEW




       1
          “The notice of appeal may be filed by any party within 60 days after entry of the
judgment or order appealed from if one of the parties is: . . . a United States officer or employee
sued in an official capacity.” Fed. R. App. P. 4(a)(1)(B)(iii).
        2
           “The district court may extend the time to file a notice of appeal if: (i) a party so moves
no later than 30 days after the time prescribed by this Rule 4(a) expires; and (ii) regardless of
whether its motion is filed before or during the 30 days after the time prescribed by this Rule 4(a)
expires, that party shows excusable neglect or good cause.” Fed. R. App. P. 4(a)(5)(A).
                                                 11
             Case: 18-14611    Date Filed: 07/18/2019   Page: 12 of 19


      “In Social Security appeals, we review de novo the legal principles on which

the Commissioner’s decision is based,” but “we review the resulting decision only

to determine if it is supported by substantial evidence.” Moore v. Barnhart, 405
F.3d 1208, 1211 (11th Cir. 2005). This Court defines substantial evidence as “less

than a preponderance, but rather such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. We will not decide the facts

anew, make credibility determinations, or reweigh the evidence. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “We review de novo

the district court’s decision on whether substantial evidence supports the ALJ’s

decision.” Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

                               III.   DISCUSSION

   A. Applicable Statutory and Regulatory Framework.

      “An individual claiming Social Security disability benefits must prove that

she is disabled.” Moore, 405 F.3d at 1211. To determine whether a claimant is

disabled, the ALJ uses the five-step, sequential evaluation process outlined by the

Social Security Regulations. Winschel, 631 F.3d at 1178. That process requires the

ALJ to determine whether the claimant: (1) is unable to engage in substantial

gainful activity; (2) has a severe and medically-determinable impairment or

combination of impairments; (3) has an impairment, or combination thereof, that

meets or equals one of the listed impairments included in 20 C.F.R. Part 404,


                                         12
             Case: 18-14611     Date Filed: 07/18/2019   Page: 13 of 19


Subpart P, Appendix 1, and meets the duration requirement; (4) can perform past

relevant work, in light of his residual functional capacity; and (5) can make an

adjustment to other work, in light of her residual functional capacity, age,

education, and work experience. Id. (citing 20 C.F.R. §§ 404.1520(a)(4)(i)–(v),

416.920(a)(4)(i)–(v)). If an ALJ finds a claimant disabled or not disabled at any

given step, the ALJ does not proceed to the next step. 20 C.F.R. § 404.1520(a)(4).

      As Nance’s appeal concerns the determination of her residual functional

capacity in step four of the analysis, we outline the step four requirements in

greater detail. At step four, the ALJ must determine a claimant’s residual

functional capacity “based on all the relevant medical and other evidence.” Phillips

v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004) (quoting 20 C.F.R.

§ 404.1520(e)). “Moreover, the ALJ must state with particularity the weight given

to different medical opinions and the reasons therefor.” Winschel, 631 F.3d at

1179. An ALJ considers many factors when weighing medical opinion evidence,

including the examining relationship, the treatment relationship, whether an

opinion is well-supported, whether an opinion is consistent with the record as a

whole, and whether the source is a specialist. 20 C.F.R. § 404.1527(c). The ALJ

must give a treating physician’s medical opinion substantial or considerable weight

unless the ALJ clearly articulates good cause for discrediting that opinion.

Winschel, 631 F.3d at 1179. “Good cause exists ‘when the: (1) treating physician’s


                                          13
             Case: 18-14611    Date Filed: 07/18/2019    Page: 14 of 19


opinion was not bolstered by the evidence; (2) evidence supported a contrary

finding; or (3) treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.’” Id. (quoting Phillips, 357 F.3d at 1241). Opinions

by a medical source that a claimant is disabled are not given any special weight—

regardless of the source—because that issue is reserved for the Commissioner’s

determination. 20 C.F.R. § 404.1527(d)(1)–(3).

   B. Whether the ALJ Erred by Giving Little Weight to Dr. Sims’s
      Opinions.

      Nance argues that the ALJ failed to properly weigh the opinions of her

treating physician, Dr. Anthony Sims. In particular, there are three statements from

Dr. Sims that Nance argues should have been given greater weight: (1) an April 29,

2014, Attending Physician’s Statement; (2) a physician’s certification dated May

19, 2014; and (3) an opinion letter dated March 4, 2015. For the reasons that

follow, substantial evidence supports the ALJ’s decision to discount each of Dr.

Sims’s opinions.

      As a general matter, the ALJ properly granted little weight to Dr. Sims’s

opinions that Nance is disabled and cannot perform her occupational duties

because those are legal determinations reserved for the Commissioner. See 20

C.F.R. § 404.1527(d). Thus, the ALJ did not err by giving them little weight. See

20 C.F.R. § 404.1527(d)(3) (“We will not give any special significance to the

source of an opinion on issues reserved to the Commissioner. . . .”).
                                         14
             Case: 18-14611     Date Filed: 07/18/2019    Page: 15 of 19


      With respect to Dr. Sims’s April 29, 2014, opinion that Nance is restricted

from performing any of her past occupational duties, including walking, lifting,

bending, moving, or sitting, and that she cannot sit for more than one hour or stand

for more than thirty minutes, the ALJ gave Dr. Sims’s opinion little weight because

it was inconsistent with Nance’s admitted activities of daily living. Although the

ALJ did not expressly state which of Nance’s admitted daily activities are

inconsistent with the Dr. Sims’s opinion, the ALJ cited Nance’s functional report,

which stated that she engaged in activities such as driving, shopping, doing

laundry, and cooking—all of which would involve some sitting, standing, walking,

and lifting. The ALJ thus had sufficient reason for discounting Dr. Sims’s opinion

as inconsistent. See Phillips, 357 F.3d at 1241 (discounting a physician’s opinion

because it conflicted with treatment notes and the claimant’s own testimony

regarding her daily activities). Further, although not discussed by the ALJ, it is

clear from the record that the Dr. Sims’s opinion is contradicted by his own

treatment notes, which state that Nance had normal range of motion, strength, and

gait, and recommended regular exercise. Substantial evidence supports the ALJ’s

decision to discount Dr. Sims’s April 2014 Attending Physician’s Statement.

      Substantial evidence also supports the ALJ’s decision to discount Dr. Sims’s

May 19, 2014, opinion that Nance cannot engage in any substantial gainful activity

due to her fibromyalgia. In the same document, Dr. Sims’s stated that Nance can


                                          15
             Case: 18-14611     Date Filed: 07/18/2019    Page: 16 of 19


perform activities of daily living (though it takes her longer than a well person) and

that her pain worsened with activity and stress. The ALJ gave little weight to Dr.

Sims’s opinion for two reasons: (1) because it concerns a matter reserved to the

Commissioner, 20 C.F.R. § 404.1527(d); and (2) because taking longer to perform

activities of daily living and having some pain with activity and stress is not

inherently disabling. The ALJ was entitled to determine whether Dr. Sims’s

opinion was internally inconsistent, Winschel, 631 F.3d at 1179, and it found that it

was unsupported by relevant evidence, 20 C.F.R. § 416.927(c)(3). As further

support, it is clear from the record that Dr. Sims’s May 2014 opinion that Nance

cannot engage in substantial activity is inconsistent with his treatment notes

concerning Nance’s range of motion, strength, and gait, and recommending

exercise. For those reasons, substantial evidence supports the ALJ’s decision.

      Finally, substantial evidence supports the ALJ’s decision to discount Dr.

Sims’s March 4, 2015, letter stating that Nance’s back surgery “is considered a

failed lumbar intervertebral disc repair.” The ALJ gave this opinion little weight

because Dr. Sims is a general practitioner—not a specialist. Whether a physician is

a specialist in the area in which he is giving an opinion is a relevant consideration.

20 C.F.R. § 404.1527(c)(5). It was thus appropriate for the ALJ to give more

weight to the opinion of Dr. Sammons—an orthopedic surgery specialist—who

found that the hardware from Nance’s back surgery was in good position and


                                          16
              Case: 18-14611       Date Filed: 07/18/2019     Page: 17 of 19


determined that she had no significant disc abnormalities. The ALJ also explained

that Dr. Sims’s opinion was inconsistent with his own treatment records. See

Edwards v. Sullivan, 937 F.2d 580, 583–84 (11th Cir. 1991) (discounting treating

physician’s opinion because it conflicted with treatment records). In particular, the

ALJ noted that there were no post-surgery treatment notes from Dr. Sims in the

record,3 but that his notes prior to surgery reflected that Nance described her back

pain as aching and moderate and as improving with anti-inflammatory use. Finally,

as the ALJ explained, the objective medical records do not support Dr. Sims’s

opinion. See, e.g., Edwards, 937 F.2d at 583 (“The treating physician’s report may

be discounted when it is not accompanied by objective medical evidence. . . .”).

Nance’s post-surgery MRI and x-ray results showed that the hardware was in good

position and that Nance had no significant disc abnormalities. Nance’s physical

therapy notes also suggest that her post-surgery prognosis was good.

       Although Nance disagrees with the ALJ’s weighing of the evidence, our task

is to determine only whether the ALJ applied the proper legal standards and arrived

at a decision that is supported by substantial evidence. Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (“We review the Commissioner’s


       3
         Nance submitted to the Appeals Council treatment notes from examinations conducted
by Dr. Sims in February and April of 2015. Those notes, however, reflect that Nance’s pain
improved with anti-inflammatory use and that Dr. Sims recommended Nance engage in
“[r]egular, low-impact exercises three times a week,” including “walking, swimming, water
aerobics, & biking.” Thus, as the district court concluded, those notes do not undermine the
ALJ’s decision to give little weight to Dr. Sims’s opinion.
                                             17
               Case: 18-14611       Date Filed: 07/18/2019       Page: 18 of 19


decision to determine if it is supported by substantial evidence and based on proper

legal standards”) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir.

1997)). We may not decide facts anew or reweigh the evidence. Winschel, 631
F.3d at 1178. In sum, we conclude that the ALJ’s decision to discount Dr. Sims’s

opinions was supported by substantial evidence.4

   C. Whether this Court Should Reverse Because the District Court Engaged
      in Post Hoc Rationalization.

       Nance suggests that we reverse because the district court gave “a long, four

and a half page post hoc rationalization for affirming the ALJ.” Although we

disagree that the district court’s entire discussion of Dr. Sims’s opinions was a post

hoc rationalization, the district court may have ventured beyond the ALJ’s decision

in one respect. It appears the district court determined that all of Dr. Sims’s

opinions were contrary to his treatment notes. In contrast, the ALJ found the March

2015, opinion contrary to the treatment notes but did not discuss that factor with

respect to the other opinions. Agency actions, however, must be upheld on the

       4
          Nance argues that the ALJ erred in discounting Dr. Sims’s opinions while giving great
weight to the opinion of Dr. Estock (a non-examining psychiatrist) that Nance had moderate
limitations in her activities of daily living, moderate difficulties in social functioning and in
maintaining concentration, persistence, or pace. We acknowledge that “[t]he opinions of
nonexamining, reviewing physicians, . . . when contrary to those of examining physicians are
entitled to little weight in a disability case, and standing alone do not constitute substantial
evidence.” Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988) (quoting Sharfarz v. Bowen, 825
F.2d 278, 280 (11th Cir. 1987)). But these opinions are not contrary to those of Dr. Sims who did
not opine on Nance’s social functioning or on her ability to maintain concentration, persistence,
or pace. Further, the only opinion Dr. Sims gave on Nance’s activities of daily living was that
she could perform those activities even though they took her longer to complete, which is
consistent with Dr. Estock’s finding of moderate limitations.
                                               18
             Case: 18-14611     Date Filed: 07/18/2019   Page: 19 of 19


same bases articulated in the agency’s order. See FPC v. Texaco, Inc., 417 U.S.
380, 397 (1974); see also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The

ALJ’s decision must stand or fall with the reasons set forth in the ALJ’s

decision.”); Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (explaining

that this Court will not “affirm simply because some rationale might have

supported the ALJ’s conclusion.”). The discrepancy between the district court and

the ALJ’s decision is nevertheless irrelevant because our review is limited to the

agency’s decision. See Wilson, 284 F.3d at 1221 (“We review de novo the district

court’s decision on whether substantial evidence supports the ALJ’s decision.”);

Owens, 748 F.2d at 1514 (“As we have indicated many times, the scope of our

review is limited to determining whether there is substantial evidence in the record

as a whole to support the Secretary’s findings.”).

      Because substantial evidence supports the ALJ’s decision, we affirm.

      AFFIRMED.




                                         19